Citation Nr: 0313559	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  02-01 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a shell 
fragment wound to the left forearm.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from October 1943 to February 
1946.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2000 decision by the RO 
which denied service connection for a shell fragment wound to 
the left arm and wrist.  The Board undertook additional 
development of the appeal in November 2002.  

Although the issue as set forth in the Statement of the Case 
(SOC) was characterized as service connection for shrapnel 
wounds to the left arm and wrist, the Board has 
recharacterized the issue to reflect the precise nature of 
the current disability.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The appellant is a combat veteran of World War II.  

3.  The metallic foreign bodies in the veteran's left forearm 
were as likely as not due to a shell fragment wound received 
in combat during World War II.  


CONCLUSION OF LAW

A shell fragment wound to the left forearm was incurred in 
wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  

In this case, the veteran was notified of the enactment of 
the VCAA by letter in May 2001 and was provided with the 
appropriate laws and regulations pertaining to VA's duty to 
assist in the Statement of the Case promulgated in January 
2002.  He was notified of VA's duty to assist under the newly 
enacted legislation and that he could submit additional 
evidence.  He was examined and his claims file reviewed by a 
VA physician in February 2003 for the specific purpose of 
determining the nature and etiology of the metallic foreign 
bodies in the left forearm.  All pertinent VA records have 
been obtained and associated with the claims file.  The 
veteran has not alleged the presence of any additional 
available evidence which would be pertinent to his claim.  He 
has been given every opportunity to provide evidence to 
support his claim, and all notification and development 
actions needed to render a fair decision on the issue has 
been accomplished.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In light of the favorable decision herein below, the Board 
finds that any deficiency in VA's duty to assist the veteran 
in the development of his claim, amounts to harmless error.  

Laws & Regulations

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated during a period of war.  
38 U.S.C.A. § 1110 (West 2002).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2002) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court"), lay observation is competent.  

In the case of any veteran who engaged in combat with the 
enemy during a period of war, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence in such service, and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  
Service-connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  The 
reasons for granting or denying service-connection in each 
case shall be recorded in full.  38 U.S.C.A. § 1154(b) 
(2002).  

Factual Background and Analysis

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

In reviewing the evidentiary record, the Board finds that the 
evidence of record is at least in equipoise that the metallic 
foreign bodies in the veteran's left forearm were incurred in 
combat during World War II.  Moreover, there is no medical 
evidence indicating that the metallic fragments were incurred 
at some other point in time other than when he was in 
service.  

The service medical records show that the veteran was an 
infantryman in the Army during World War II, and sustained a 
gunshot wound to the left hand during combat in October 1944.  
(Service connection has been established for a gunshot wound 
to the left index finger.)  The veteran does not claim, nor 
does the evidence show an injury to the left forearm at that 
time.  Rather, the veteran asserts that he came under 
artillery fire on numerous occasions and that once, a round 
exploded so close that it knocked him off his feet.  He 
asserts that during these attacks, debris was thrown 
everywhere and that he may have been hit by shell fragments 
during any of the attacks.  

A VA x-ray study in March 2000 showed a metallic foreign body 
or artifact in the soft tissue adjacent to the distal radius.  
There was no evidence of fracture, dislocation, or any other 
bone or joint abnormality.  At the direction of the Board, 
the veteran was afforded a VA examination in February 2003 to 
determine the nature and etiology of any identified 
abnormality in the left forearm.  After a comprehensive 
examination and review of the entire claims file, the 
examiner opined that it was at least as likely as not that 
the metallic foreign bodies in the veteran's forearm was 
probably shrapnel from combat action during service.  The 
examiner indicated that while there was no objective 
documentation to substantiate service incurrence, there was 
no evidence or history to suggest any other type of injury 
that might result in the metallic foreign bodies being 
present.  Moreover, given that there was more than one 
metallic fragment identified in the forearm, he believed that 
it was more likely that it was shrapnel received in combat 
action.  

Based on the above, and with application of the provisions of 
38 U.S.C.A. § 1154(b), the Board finds that the evidence is, 
at a minimum, in relative equipoise as to whether the 
metallic fragments of the left forearm were incurred in 
service.  Consequently, reasonable doubt should be resolved 
in favor of the veteran and service connection for residuals 
of a shell fragment wound to the left forearm is granted.  


ORDER

Service connection for residuals of a shell fragment wound to 
the left forearm is granted.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

